DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitations “a current determination unit” and “an energization control unit” in claims 1-7. 
The limitations “a first heater control” and “a second heater control” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a current determination unit” of claims 1-7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of determining and estimating is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the determining function. The use of the term "a current determination unit" is not adequate structure for performing the determining function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the limitation has been interpreted as “a microcontroller”.
Claim limitation “an energization control unit” of claims 1-7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of determining and executing is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the determining function. The use of the term "an energization control unit" is not adequate structure for performing the determining function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the limitation has been interpreted as “a microcontroller”.
Claim limitation “a first heater control” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of switching is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the determining function. The use of the term "a first heater control" is not adequate structure for performing the determining function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the limitation has been interpreted as “a first switch circuit”.
Claim limitation “a second heater control” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of switching is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the determining function. The use of the term "a second heater control" is not adequate structure for performing the determining function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the limitation has been interpreted as “a second switch circuit”.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “it” in lines 10 and 14 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a current determination unit” or “an energization control unit” or something else. For examination purposes, the limitation has been interpreted as “the energization control unit”.
Claim 7 recites the limitation “it” in lines 10 and 13 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a current determination unit” or “an energization control unit” or something else. For examination purposes, the limitation has been interpreted as “the energization control unit”. 
Claim 8 recites the limitation “it” in lines 10 and 14 which is unclear and renders the claim indefinite. It is unclear what the limitation is referring to. For examination purposes, the limitation has been interpreted as “the heater controller”.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ishikawa (JP2008249170A) discloses a heater control device (a controller 107) that controls an electric heater (1a and 1b) which includes a plurality of heat generating portions (1a and 1b) that generate heat when energized and which radiates the heat of the plurality of heat generating portions (1a and 1b; see figure 13), the heater control device (107) comprising: 
a current determination unit (a PTC heaters current control means of the controller 107) that determines whether or not a total energization current value (the total current value and the inrush current), which is a current value to be supplied to the electric heater (1a and 1b) when all of the plurality of heat generating portions (1a and 1b) are energizable, exceeds (“higher than” or “lower than”) a predetermined current limit value (predetermined value; paragraph 1 of page 13); and 
an energization control unit (the PTC heaters current control means of the controller 107) that 
when it (107) is determined that the total energization current value (the total current value and the inrush current) exceeds (higher than) the current limit value (predetermined value), it is possible to determine that the heater is a short circuit failure (paragraph 1 of page 13), and 
when it (107) is determined that the total energization current value (the total current value and the inrush current) is equal to or less than the current limit value (the predetermined value), executes a second heater control (the close control of the switchers 8a and 8b to apply current or voltage) which energizes the electric heater (1a and 1b) with all of the plurality of heat generating portions (1a and 1b) being energizable (paragraph 1 of page 13).
However, Ishikawa fails to disclose “the energization control unit that when it is determined that the total energization current value exceeds the current limit value, executes a first heater control which energizes the electric heater while switching, among any or all of the plurality of heat generating portions, those to be turned to a non-energizable off state”.
Ishikawa merely discloses when the total current value is higher than the current limit value, it is possible to determine that the heater is a short circuit failure. 
Regarding claim 7, Ishikawa (JP2008249170A) discloses a heater control device (107) that controls an electric heater (1a and 1b) which includes a plurality of heat generating portions (1a and 1b) that generate heat when energized and which radiates the heat of the plurality of heat generating portions (1a and 1b), the heater control device (107) comprising: 
a current determination unit (a PTC heaters current control means of the controller 107) that determines whether or not a total energization current value (the total current value and the inrush current), which is a current value to be supplied to the electric heater (1a and 1b) when a voltage is applied to the plurality of heat generating portions (1a and 1b) in a predetermined state (predetermined value), exceeds a predetermined current limit value (paragraph 1 of page 13); and 
an energization control unit (the PTC heaters current control means of the controller 107) that 
when it is determined that the total energization current value (the total current value and the inrush current) exceeds (higher than) the current limit value (predetermined value), it is possible to determine that the heater is a short circuit failure (paragraph 1 of page 13), and 
when it is determined that the total energization current value (the total current value and the inrush current) is equal to or less than the current limit value (the predetermined value), release the limit on the applied voltage (the close control of the switchers 8a and 8b to apply voltage).
However, Ishikawa fails to disclose when it is determined that the total energization current value (the total current value and the inrush current) exceeds the current limit value (predetermined value), limit the voltage applied to any or all of the plurality of heat generating portions as compared to the predetermined state.
Ishikawa merely discloses when the total current value is higher than the current limit value, it is possible to determine that the heater is a short circuit failure.
Regarding claim 8, Ishikawa (JP2008249170A) discloses a heating system (see figure 13), comprising: 
an electric heater (1a and 1b) which includes a plurality of heat generating portions (1a and 1b) that generate heat when energized (see figure 13); and 
a heater controller (the controller 107) coupled to the electric heater (1a and 1b), the heater controller (107) being programmed to: 
determine whether an estimated total energization current value (the total current value), which is a current value to be supplied to the electric heater assuming that all of the plurality of heat generating portions (1a and 1b) are energizable, exceeds (“higher than” or “lower than or equal to”) a predetermined current limit value (the predetermined value; (paragraph 1 of page 13), 
when it (107) is determined that the total energization current value (the total current value) exceeds (higher than) the current limit value (the predetermined value), it is possible to determine that the heater is a short circuit failure (paragraph 1 of page 13), and 
when it (107) is determined that the total energization current value (the total current value) is equal to or less than the current limit value (the predetermined value), execute a second heater control (the close control of the switchers 8a and 8b to applied current or voltage) which energizes the electric heater (1a and 1b) with all of the plurality of heat generating portions (1a and 1b) being energizable (paragraph 1 of page 13).
However, Ishikawa fails to disclose when it is determined that the total energization current value (the total current value) exceeds (higher than) the current limit value, execute a first heater control which energizes the electric heater while switching, among any or all of the plurality of heat generating portions, those to be turned to a non-energizable off state.
Ishikawa merely discloses when the total current value is higher than the current limit value, it is possible to determine that the heater is a short circuit failure.
Also, the prior art of record does not provide further teachings or motivation to modify the system of Ishikawa in order to arrive the claim invention. Therefore, claims 1 and 7-8 are currently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (JP2016222185A) discloses a heater control device (90) that controls an electric heater (30 and 31) which includes a plurality of heat generating portions (30 and 31) that generate heat when energized and which radiates the heat of the plurality of heat generating portions (30 and 31; see figure 1 and 4), the heater control device comprising: a controller (90) configured to control the on / off of the heaters (30 and 31) based on the resistance (Rh) of the heaters (paragraph 1 of page 5 to paragraph 2 of page 7; see figures 1 and 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763